Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 19, 2021.  As directed by the amendment: no claims have been amended, claims 1-15 have been cancelled, and no claims have been added.  Thus, claims 16-36 are presently pending in this application.  20-26 are withdrawn.
Election/Restrictions
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotation detection unit, determination unit, activation unit, transmission unit, mechanical audible indication source and mechanical tactile indication source.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 28 is objected to because of the following informalities:  the word “is” should be inserted between “revolution measured”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the word “is” should be inserted between “indication provided”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-36
Claim limitation “determination unit” and “activation unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, the disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, these claim limitations are interpreted functionally.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 recites the limitation "said mechanical switch" in line 2 and lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 18 is interpreted to depend from claim 17.
Claim 19 recites the limitation "said mechanical switch" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 18 is interpreted to depend from claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 27-28 and 30-31 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (Miller), US 2008/0188813 A1.
Regarding claim 16, Miller discloses a communication device (pen 100, P0086) arranged for transmitting information from a medicament delivery device (P0086 and Fig. 3) comprising: at least one rotation detection arrangement (three arms 244, P0095, and shown in Fig. 18), configured to detect a rotation of at least one physical part (movable part 240, P0095) of said medicament delivery device; at least one determination unit (processor, P0090) configured to determine information related to a medicament delivery performed by said medicament delivery device (P0090); at least one activation unit (battery, P0090) configured to activate said at least one determination unit based on said detected rotation; and at least one transmission unit (communication means, claim 2) configured to provide a wireless transmission (wireless data transmission, claim 8) of said information to an external receiving device (to transmit the ejecting information to an external data receiving device, claim 2).  
Regarding claim 17, Miller discloses the communication device as claimed in claim 16, wherein said at least one rotation detection arrangement comprises a mechanical switch configured to be compressed by said rotation (arms 244 for engaging and disengaging the protrusions 242 to detect rotation of the movable part 240, and Figs. 17-18.
Regarding claim 27,
Regarding claim 28, Miller discloses the communication device as claimed in claim 27, wherein said at least one revolution measured by said at least one rotation detection arrangement (Miller, P0095).
Regarding claim 30, Miller discloses the communication device as claimed in claim 16, wherein said at least one determination unit is configured to determine said information based on measured data related to said medicament delivery, said data including one or more in the group of: an identification number for said medicament delivery device (identification insignia, P0025); an identification number for a medicament delivered by said medicament delivery device; an identification number for a patient using the medicament delivery device; and an elapsed time since a delivery of a medicament occurred.
Regarding claim 31, Miller discloses the communication device as claimed in claim 16, wherein said communication device further includes at least one indication unit (display portion 124, P0087) configured to provide at least one indication of that said medicament delivery is performed (quantity of last ejected dose, P0087).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Veasey et al. (Veasey), US 2016/0030680 A1 in view of Schabbach et al. (Schabbach), US 2015/0202375 A1.
Regarding claim 16, Veasey discloses a communication device (supplemental device 2, P0035, and shown in Fig. 2) arranged for transmitting information from a medicament delivery device comprising: at least one rotation detection arrangement (at least 2 electromechanical switches with an actuator 400 biased by internal spring, P0040-0042, and shown in Fig. 4), configured to detect a rotation of at least one physical part of said medicament delivery device (actuator 400 detects rotation of dialing sleeve 119, P0040); at least one determination unit (processor arrangement, P0042) configured to determine information related to a medicament delivery performed by said medicament delivery device.
Veasey does not explicitly teach at least one activation unit configured to activate said at least one determination unit based on said detected rotation.
However, Schabbach teaches an injection device and electronic add-on module for monitoring dose administration comprising at least one activation unit (battery 32 and power supply 31, P0071) configured to activate said at least one determination unit based on said detected rotation (P0072-0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the supplemental device of Veasey with the battery and power supply of Schabbach for the purpose of powering the processor, as taught by Schabbach, P0071.
Veasey does not explicitly teach (P0036) at least one transmission unit configured to provide a wireless transmission of said information to an external receiving device.  
However, Schabbach teaches an injection device and electronic add-on module for monitoring dose administration comprising at least one transmission unit (wireless unit 28, P0069) configured to provide a wireless transmission of said information to an external receiving device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the supplemental device of Veasey with the wireless unit of Schabbach for the purpose of transmitting and/or receiving information to/from another device in a wireless fashion, as taught by Schabbach, P0069.
Regarding claim 17, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said at least one rotation detection arrangement comprises a mechanical switch (Veasey, an internal spring bias each switch actuator 
Regarding claim 19, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said mechanical switch is fixed (Veasey, the supplemental device 2 sits tightly on the housing 10, P0035), and is arranged in relation to a rotator (Veasey, dialing sleeve 119, P0040) of said communication device, said rotator being rotated by said rotation such that said rotator is pressed against said mechanical switch by said rotation (P0040).  
Regarding claim 27, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said at least one determination unit is configured to determine said information based on at least one revolution of said at least one rotating physical part (Veasey, the processor is fully capable of determining said information based on at least one revolution of said at least one rotating physical part, and P0044).  
Regarding claim 28, Veasey in view of Schabbach teaches the communication device as claimed in claim 27, wherein said at least one revolution measured by said at least one rotation detection arrangement (Veasey, dosage history, P0036).
Regarding claim 29, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said at least one determination unit is configured to determine said information based on preconfigured data related to said medicament delivery, said data including one or more in the group of: an identification number for said medicament delivery device; an identification number for a medicament delivered 
Regarding claim 30, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said at least one determination unit is configured to determine said information based on measured data related to said medicament delivery, said data including one or more in the group of: an identification number for said medicament delivery device (Schabbach, “…a camera unit may be deployed to detect a code (for instance a bar code, which may for instance be a one- or two-dimensional bar code) related to the injection device and/or the medicament contained therein. This code may for instance be located on the housing 10 or on a medicament container contained in injection device 1, to name but a few examples. This code may for instance indicate a type of the injection device and/or the medicament…”, P0066); an identification number for a medicament delivered by said medicament delivery device; an identification number for a patient using the medicament delivery device; and an elapsed time since a delivery of a medicament occurred.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the supplemental device of Veasey with 
Regarding claim 31, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said communication device further includes at least one indication unit (Schabbach, LCD 21, 0163) configured to provide at least one indication of that said medicament delivery is performed (Schabbach, P0163-0166).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the supplemental device 2 of Veasey with the display 21 of Schabbach for the purpose of ensuring complete dosage delivery, as suggested by Schabbach by waiting 10 seconds after dose delivery, P0166.
Regarding claim 32, Veasey in view of Schabbach teaches the communication device as claimed in claim 31, wherein said at least one indication provided during said delivery and also during a predetermined time period after said delivery has ended (Schabbach, dose delivery D9 to 10 seconds after D13, P0163-0166).  
Regarding claim 33, Veasey in view of Schabbach teaches the communication device as claimed in claim 16 wherein said communication device further comprises at least one indication unit (Schabbach, display unit 21, P0063) including one or more in the group of: at least one light source configured to emit light as said at least one indication (Schabbach, display unit 21 embodied as a liquid crystal display, LCD, P0063) ; at least one light guide configured to guide light being emitted by at least one light source as said at least one indication; at least one mechanical audible indication source configured to be compressed and released by said rotation, thereby emitting the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the display 21 of Veasey embodied as an LCD as taught by Schabbach for the purpose of displaying information to the user of a supplementary device, as taught by Schabbach, P0063.
Regarding claim 34, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said communication device is included within a housing of said medicament delivery device (Veasey, the electromechanical switches may be part of an injection device instead of a supplemental device, P0061).  
Regarding claim 35, Veasey in view of Schabbach teaches the communication device as claimed in claim 16, wherein said communication device is included in an external unit (Veasey, supplemental device 2, P0035, shown in Fig. 2), said external unit being releasably attachable to said medicament delivery device (Veasey, supplemental device 2 is removable from injection device 1, P0035).  
Regarding claim 36, Veasey in view of Schabbach teaches the communication device as claimed in claim 35, wherein said communication device comprises an attachment switch (Schabbach, detection switch 30, P0070), said attachment switch being activated when said communication device is releasably attached to said medicament delivery device, thereby enabling activation of said communication device (0070).
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claim 18, Miller discloses  the claimed invention except for wherein said mechanical switch is rotated by said rotation, and is arranged in relation to at least one fixed activation wall of said medicament delivery device such that said mechanical switch is pressed against said at least one activation wall by said rotation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace protrusions 242 with arms 244, and also to replace arms 244 with protrusions 242, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783